UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT W. JOHNSON,

                                Plaintiff,

                    -against-                                    19-CV-6557 (CM)

SOCIAL SECURITY ADMINISTRATION; D.                              CIVIL JUDGMENT
ZANNI; J. TERRY; IMA DISABILITY
SERVICES,

                                Defendants.

         Pursuant to the order issued October 28, 2019, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     December 11, 2019
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
